Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
2.	Claims 1-20 are pending in this application.

Response to Arguments
3.	Applicant’s arguments, see pp. 5-8, filed 05/06/21, with respect to the Benefit of Prior-Filed Application, the objection to the specification under 35 U.S.C. 112(a), and the claim rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  These rejections and objections have been withdrawn. 
4.	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 112(b) are partially persuasive in view of the amended claim language. However, indefiniteness issues remain.
5. 	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 are unpersuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13.	Regarding claim 1:
14.	The recitation “inside an inner diameter of the annular reaction vessel is unclear.” How can something be “inside” a diameter?  Is the claim intended to recite that the particle emitter is positioned within the inner cylindrical space of the vessel?
15.	It is unclear what a “nuclear fission reaction dominated by neutrons bombarding the aqueous fissile solution” is. How would such a reaction differ from a conventional nuclear fission reaction? Moreover, how are the “additional neutrons held within the annular solution vessel”? Neutron radiation penetrates most materials. Is the annular solution vessel made of a neutron shielding material? If so, how can the neutrons emitted from the particle emitter “pass radially outward through the annular reaction vessel”?
15.	The examiner suggests amending the claim to recite: 
“providing an annular reaction vessel holding an aqueous fissile solution, the vessel having an inner cylindrical wall and an outer cylindrical wall, and a particle emitter positioned inside an cylindrical space defined by the inner cylindrical wall; 
and producing with the neutrons a fission reaction in the aqueous fissile solution to produce additional neutrons in the annular reaction vessel; 
and cooling the inner and outer cylindrical walls of the annular reaction vessel to provide cooing of the aqueous fissile solution during the nuclear fission reaction within the annular reaction vessel by a cooling fluid.
16.	Regarding claim 2, the antecedent basis for “the medical isotope” is unclear because the preamble of claim 1 introduces “a method of generating medical isotopes.” The Examiner suggests amending claim 1 to recite “a method of generating a medical isotope” and claim 2 to recite “wherein the medical isotope is 99Mo and the method further comprises extracting the 99Mo from the aqueous fissile solution.” 
19.	Claim 3 is indefinite because it fails to properly refer to the cylindrical walls of the parent claim and instead introduces additional circumferential walls. Claim 3 should be amended to recite “wherein cooling of the inner and outer cylindrical wall of the annular solution vessel is by circulating the cooling fluid through first and second annular cooling jackets, the first annular cooling jacket abutting and surrounding the outer cylindrical wall of the annular reaction vessel and the second annular cooling jacket abutting the inner cylindrical wall of the annular reaction vessel.”
22.	Regarding claim 8, the recitation “a multiplier material” is unclear in view of the parent claim’s recitation of “a neutron multiplier.” The examiner suggest amending claim 8 to recite “wherein the neutron multiplier is selected from a group consisting of beryllium, depleted uranium, and natural uranium.” 

24.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Allowable Subject Matter
25.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
26.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or suggest the claimed step of “directing a beam of charged particles along a central axis of the annular reaction vessel into the particle emitter positioned concentrically along the central axis within the annular reaction vessel to produce a beam of neutrons passing radially outward from the particle emitter through the annular reaction vessel into the aqueous fissile solution.”

Conclusion

27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
30.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646